Citation Nr: 0419033	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1994 for the grant of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1961.

In a decision dated in June 1999, the Board of Veterans' 
Appeals (Board) granted entitlement to TDIU.  The current 
appeal arises from rating decisions of the Los Angeles, 
California, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In a July 1999 rating 
decision, the RO established an effective date of December 2, 
1996 for the grant of TDIU.  In a January 2000 rating 
decision, the RO determined that the appropriate effective 
date was December 5, 1994.  The veteran has continued his 
appeal, and is seeking an effective date earlier than 
December 5, 1994.

In July 2003, the Board remanded the case to the RO to 
readjudicate the effective date claim in light of more 
recently received evidence.  The RO affirmed the effective 
date of December 5, 1994, and issued a supplemental statement 
of the case in September 2003.  The RO then returned the case 
to the Board for review.

For reasons explained below, the appeal is again REMANDED.  
The remand is to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

VA has duties to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and to notify a claimant 
regarding the evidence needed and who will be responsible for 
obtaining needed evidence.  These duties were outlined in the 
Veteran's Claims Assistance Act (VCAA), and its implementing 
regulations.  essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA requires VA to inform a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
elaborated on these requirements by undertaking to inform 
claimants to submit relevant evidence in their possession.38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the notice requirement 
is not met unless VA can point to a specific document in the 
claims file.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Subsequent to the Board's March 2003 remand the Court held 
that the VCAA notice provisions applied to claims for an 
earlier effective date.  Huston v. Principi, 17 Vet. App. 195 
(2003).

The RO has not yet provided the veteran and his 
representative with the notices required under VCAA.  The 
Board is required to remand the claim for the RO to provide 
the necessary notices to the veteran and his representative.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran and his representative the 
notices required under the VCAA and its 
implementing regulations.  The notices 
should identify the law and regulations 
relevant to his claim for an earlier 
effective date for TDIU.

The AMC or RO should inform the veteran 
and his representative that entitlement 
to an effective date earlier than 
December 5, 1994 for the veteran's TDIU 
could be supported by any of the 
following:

A. Evidence as to the earliest date when 
the veteran's low back disorder, by 
itself, was so disabling as to make the 
veteran unable to secure or follow a 
substantially gainful occupation.

B. Evidence that the veteran filed a 
formal claim for TDIU at an earlier date.

C. Evidence or argument that a statement 
filed at an earlier date, or a medical 
record from an earlier date, could be 
considered an informal claim for TDIU.

The AMC or RO should inform the veteran 
that VA will not take any steps to obtain 
additional evidence to support his 
effective date claim, and that he is 
responsible for submitting any additional 
evidence.

The AMC or RO should tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  After allowing the veteran an 
opportunity to submit additional 
evidence, the RO should readjudicate the 
veteran's claim for an effective date 
earlier than December 5, 1994 for the 
grant of a TDIU.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


